office_of_chief_counsel internal_revenue_service memorandum number release date cc fip b04 wtsullivan posts-126965-15 uilc date date to thomas f harriman attorney chicago large business international from rebecca l baxter senior technician reviewer branch financial institutions products third party communication none date of communication not applicable subject application of sec_847 in closed years this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue sec_1 can taxpayer amend its ------ tax_return to reduce its taxable_income by the aggregate amount of the special loss discount account slda that was incorrectly taken into income over its -------------- tax years how should the service correct the errors that occurred in accounting for the sec_847 election in closed years conclusion sec_1 taxpayer is barred by sec_6511 from amending its ------ tax_return to reduce its taxable_income by the aggregate amount of the slda which includes amounts from closed years that was incorrectly taken into income over its -------------- tax years the service can make adjustments in an open_year to address errors that occurred in accounting for sec_847 in closed years facts taxpayer is a property and casualty insurance_company taxable under sec_831 taxpayer is required to discount its reserves for unpaid_losses under sec_846 taxpayer elected to posts-126965-15 deduct additional loss deductions under sec_847 taxpayer added the sec_847 deductions to a slda and made corresponding special estimated_tax payments setps equal to the tax benefits attributable to the sec_847 deductions in subsequent years as taxpayer paid losses and the related sec_846 discount declines corresponding amounts were subtracted from the slda and included in taxpayer’s gross_income any additional tax_liability resulting from the inclusion of the previously deducted sec_847 amounts was covered through taxpayer’s previously made setp taxpayer kept track of slda and setp accounts for each accident_year separately on forms special loss discount account and special estimated_tax payments for insurance_companies during examination of taxpayer’s deposits made into the setp it was discovered that there are numerous discrepancies between the setp yearly deposits withdrawals per the sec_847 control card and the setp yearly deposits withdrawals per taxpayer’s forms the discrepancy is partially due to the effect of a net_operating_loss nol_carryback in ------ taxpayer had a nol that it elected to carry back five years as a result of the nol_carryback taxpayer was refunded both the tax that it paid for ----------- ------ and the setp account as of ------ however taxpayer did not adjust its forms to take this refund into consideration and as a result taxpayer continued to take back into income over the years the sec_847 deductions that were initially deducted on the filed tax returns for -------------- as taxpayer took into income the reductions from the slda the corresponding increase in tax was paid through reductions of the setp therefore the setp was refunded to taxpayer twice first when taxpayer filed amended returns as a result of the nol_carryback and a second time over the years as it took into income the amounts previously deducted under sec_847 taxpayer agrees that there is a shortage in the setp however taxpayer argues that the shortage in the setp was caused by taxpayer incorrectly taking into income the slda from ---------------over the ---------------tax years taxpayer argues it should be allowed to amend its ------ tax_return to reduce its taxable_income by the aggregate amount of the slda that was incorrectly taken into income and the resulting refund should be deposited back into the setp however the statute_of_limitations is expired for most of the years in which taxpayer took the amount slda back into income taxpayer argues that because sec_847 is supposed to be revenue_neutral if the service does not allow taxpayer to reduce its income by the slda amount that were incorrectly taken into income taxpayer would have a permanent adjustment to its taxes law and analysis sec_832 requires that property and casualty insurance_companies discount their deductions for insurance loss_reserves in order to take into account the time_value_of_money sec_846 provides the methodology for computing the discount and determining the amount of the discounted loss deduction sec_847 permits an insurance_company an additional deduction for the amount of the discount computed under sec_846 thus by claiming a deduction for discounted posts-126965-15 losses in accordance with sec_846 and the additional deduction for the amount of the discount in accordance with sec_847 a taxpayer may essentially deduct its full undiscounted reserve for losses sec_847 was not intended to give the taxpayer an additional tax_benefit the purpose of sec_847 is to offset the negative effects on financial_accounting reporting caused by the discounting requirement of sec_846 thus the legislative_history indicates that congress intended sec_847 to be revenue_neutral see h_r conf_rep no 100th cong 2nd sess while sec_847 allows the taxpayer an additional deduction sec_847 offsets the tax_benefit of that deduction by requiring that the taxpayer make a setp in an amount equal to the tax_benefit derived from the sec_847 deduction taxpayers who are allowed a deduction under sec_847 are required by sec_847 to establish and maintain a slda to keep track of the unreversed discount for each year for which a sec_847 deduction was claimed the amount of the discount claimed as a deduction for any taxable_year is added to the account pursuant to sec_847 amounts are subtracted from the account and simultaneously included in the taxpayer's gross_income as time passes and the unreversed discount decreases assuming this inclusion in income gives rise to an additional tax_liability sec_847 provides that the special estimated_tax payments previously made are used to pay the additional tax_liability sec_847 provides that the tax_benefit attributable to the sec_847 deduction shall be determined by taking into account tax benefits that would arise from the carryback of any net_operating_loss for the year as well as current_year tax benefits sec_6511 provides that a claim_for_refund of an overpayment of any_tax shall be filed within three years from the time the return was filed or two years from the time the tax was paid whichever of those periods expires the later section b provides that no refund shall be allowed or made after the expiration of the period prescribed in sec_6511 the period prescribed in sec_6511 for most of the years in which taxpayer took the slda back into income has expired sec_847 does not extend any of the normal rules under sec_6511 therefore taxpayer may not amend its ------ turn to reduce its taxable_income by the aggregate amount of the slda which includes amounts from closed years that was incorrectly taken into income over its -------------- tax years nor can the service carryback any additional net operating losses from ------ to offset income from -------------- and give an additional refund for those years such a refund would also be precluded by sec_6511 sec_6511 states that no refund can be paid if the taxpayer failed to file a claim within three years from the time the return was filed or two years from the time the tax was paid whichever is later those periods have long passed for the -------------- taxable years there is an exception for net_operating_loss carrybacks under sec_6511 but that only extends the period that a claim can be made until years after the due_date of the return for the year of the nol in this case posts-126965-15 that would be ------ and therefore that period too has long passed therefore there can be no refund based on the carryback from the ------ year to the -------------- taxable years although a refund may be barred under sec_6511 and similarly assessment of an underpayment may be barred by sec_6501 neither provision bars the actual adjustment to taxpayer’s return there is no statute of limitation that bars the adjustment to the return see revrul_56_286 c b 95_tc_437 therefore if it is determined that the closed years were not calculated correctly the service may make adjustments to those years those adjustments could affect accounting for the sec_847 election in open years case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
